Name: Decision of the EEA Joint Committee No 63/95 of 29 September 1995 amending Annex II (Technical regulations, standards, testing and certification) and Annex IV (Energy) to the EEA Agreement
 Type: Decision
 Subject Matter: energy policy;  marketing;  electronics and electrical engineering;  European construction;  technology and technical regulations
 Date Published: 1995-12-14

 14.12.1995 EN Official Journal of the European Communities L 301/38 DECISION OF THE EEA JOINT COMMITTEE No 63/95 of 29 September 1995 amending Annex II (Technical regulations, standards, testing and certification) and Annex IV (Energy) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (1); Whereas Annex IV to the Agreement was amended by Decision of the EEA Joint Committee No 19/95 of 5 April 1995 amending Annex IV (Energy) to the EEA Agreement (2); Whereas Commission Directive 94/2/EC of 21 January 1994 implementing Council Directive 92/75/EEC with regard to energy labelling of household electric refrigerators, freezers and their combinations (3) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following shall be added in point 4 (Council Directive 92/75/EEC) of Chapter IV of Annex II to the Agreement: , as amended by,  394 L 0002: Commission Directive 94/2/EC of 21 January 1994 (OJ No L 45, 17. 2. 1994, p. 1). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Annex I to Commission Directive 94/2/EC shall be supplemented with the texts as set out below: (b) Annex VI to Commission Directive 94/2/EC shall be supplemented with the texts as set out below: Note EN IS NO Label Fiche Mail order Annex I Annex II Annex III Energy Orka Energi I Manufacturer FramleiÃ °andi Merke II Model GerÃ ° Modell/type More efficient GÃ ³Ã ° nÃ ½tni Lavt energiforbruk Less efficient SlÃ ¦m nÃ ½tni HÃ ¸yt energiforbruk 3 category 1 Larder fridge KÃ ¦liskÃ ¡pur Ã ¡n frystihÃ ³lfs KjÃ ¸leskap uten frostboks category 2 Refrigerator/chiller KÃ ¦liskÃ ¡pur/svalaskÃ ¡pur KjÃ ¸le/svalskap categories 3 to 6 Refrigerator KÃ ¦liskÃ ¡pur KjÃ ¸leskap category 7 Fridge/freezer KÃ ¦liskÃ ¡pur/frystir KjÃ ¸le/fryseskap category 8 Upright freezer FrystiskÃ ¡pur Fryseskap category 9 Chest freezer Frystikista Fryseboks 5 1 Energy efficiency class ... on a scale of A (more efficient) to G (less efficient) OrkunÃ ½tniflokkur Ã ¡ kvarÃ °anum A (gÃ ³Ã ° nÃ ½tni) til G (slÃ ¦m nÃ ½tni) Klassifisering av energieffektivitet etter en skala fra A (lavt energiforbruk) til G (hÃ ¸yt energiforbruk) V 6 2 Energy consumption Orkunotkun Energiforbruk V 6 2 kWh per year kWh Ã ¡ Ã ¡ri kWh/Ã ¥r V 6 2 Based on standard test results for 24 h Byggt Ã ¡ stÃ ¶Ã °luÃ °um prÃ ³funarniÃ °urstÃ ¶Ã °um fyrir 24 klst. PÃ ¥ grunnlag av resultater oppnÃ ¥dd gjennom 24 timers standardprÃ ¸ver 6 2 Actual consumption will depend on how the appliance is used and where it is located Raunnotkun fer eftir Ã vÃ ­ hvernig tÃ ¦kiÃ ° er notad og hvar Ã aÃ ° er staÃ °sett Det faktiske energiforbruket avhenger av hvordan apparatet brukÃs og hvor det er plassert VII 7 3 Fresh food volume 1 RÃ ºmmÃ ¡l kÃ ¦lirÃ ½mis (1) Netto volum av kjÃ ¸ledel (1) VIII 8 4 Frozen food volume 1 RÃ ºmmÃ ¡l frystirÃ ½mis (1) Netto volum av frysedel (1) 10 No frost Frostlaust No frost  11 Powercut safe ... h Ã iÃ °nunartÃ ­mi Ã ­ klukkust. ef straumrof verÃ °ur Opptiningstid ved strÃ ¸mbrudd (t) 12 Freezing capacity kg/24 h Frystigeta kg/24 klst. Innfrysingskapasitet i kg/24 t 13 Subnormal 13 Temperate TempraÃ ° Temperert 13 Subtropical HeittempraÃ ° Subtropisk 13 Tropical Hitabeltis Tropisk IX 14 6 Noise (dB(A) re 1 pW) HÃ ¡vaÃ °i (dB (A) re 1 pW) LydnivÃ ¥ dB(A) (stÃ ¸y) Further information is contained in product brochures. NÃ ¡nari upplÃ ½singar er aÃ ° finna Ã ­ bÃ ¦klingum sem fylgja vÃ ¶runum Produktbrosjyrene inneholder ytterligere opplysninger Norm EN 153 May 1990 StaÃ °all EN 153 maÃ ­ 1990 Europeisk standard EN 153 av mai 1990 Refrigerator Label Directive 94/2/EC Tilskipun 94/2/EB um orkumerkingar kÃ ¦liskÃ ¡pa Direktiv 94/2/EF om merking av kjÃ ¸leskap Article 2 The following shall be added in point 11 (Council Directive 92/75/EEC) of Annex IV to the Agreement: , As amended by:  394 L 0002: Commission Directive 94/2/EC of 21 January 1994 (OJ No L 45, 17. 2. 1994, p. 1). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Annex I to Commission Directive 94/2/EC shall be supplemented with the texts as set out below: (b) Annex VI to Commission Directive 94/2/EC shall be supplemented with the texts as set out below: Note EN IS NO Label Fiche Mail order Annex I Annex II Annex III Energy Orka Energi I Manufacturer FramleiÃ °andi Merke II Model GerÃ ° Modell/type More efficient GÃ ³Ã ° nÃ ½tni Lavt energiforbruk Less efficient SlÃ ¦m nÃ ½tni HÃ ¸yt energiforbruk 3 category 1 Larder fridge KÃ ¦liskÃ ¡pur Ã ¡n frystihÃ ³lfs KjÃ ¸leskap uten frostboks category 2 Refrigerator/chiller KÃ ¦liskÃ ¡pur/svalaskÃ ¡pur KjÃ ¸le/svalskap categories 3 to 6 Refrigerator KÃ ¦liskÃ ¡pur KjÃ ¸leskap category 7 Fridge/freezer KÃ ¦liskÃ ¡pur/frystir KjÃ ¸le/fryseskap category 8 Upright freezer FrystiskÃ ¡pur Fryseskap category 9 Chest freezer Frystikista Fryseboks 5 1 Energy efficiency class ... on a scale of A (more efficient) to G (less efficient) OrkunÃ ½tniflokkur Ã ¡ kvarÃ °anum A (gÃ ³Ã ° nÃ ½tni) til G (slÃ ¦m nÃ ½tni) Klassifisering av energieffektivitet etter en skala fra A (lavt energiforbruk) til G (hÃ ¸yt energiforbruk) V 6 2 Energy consumption Orkunotkun Energiforbruk V 6 2 kWh per year kWh Ã ¡ Ã ¡ri kWh/Ã ¥r V 6 2 Based on standard test results for 24 h Byggt Ã ¡ stÃ ¶Ã °luÃ °um prÃ ³funarniÃ °urstÃ ¶Ã °m fyrir 24 klst. PÃ ¥ grunnlag av resultater oppnÃ ¥dd gjennom 24 timers standardprÃ ¸ver 6 2 Actual consumption will depend on how the appliance is used and where it is located Raunnotkun fer eftir Ã vÃ ­ hvernig tÃ ¦kiÃ ° er notaÃ ° og hvar Ã aÃ ° er staÃ °sett Det faktiske energiforbruket avhenger av hvordan apparatet brukes og hvor det er plassert VII 7 3 Fresh food volume 1 RÃ ºmmÃ ¡l kÃ ¦lirÃ ½mis (1) Netto volum av kjÃ ¸ledel (1) VIII 8 4 Frozen food volume 1 RÃ ºmmÃ ¡l frystirÃ ½mis (1) Netto volum av frysedel (1) 10 No frost Frostlaust No frost  11 Powercut safe ... h Ã iÃ °nunartÃ ­mi Ã ­ klukkust. ef straumrof verÃ °ur Opptiningstid ved strÃ ¸mbrudd (t) 12 Freezing capacity kg/24 h Frystigeta kg/24 klst. Innfrysingskapasitet i kg/24 t 13 Subnormal 13 Temperate TempraÃ ° Temperert 13 Subtropical HeittempraÃ ° Subtropisk 13 Tropical Hitabeltis Tropisk IX 14 6 Noise (dB(A) re 1 pW) HÃ ¡vaÃ °i (dB (A) re 1 pW) LydnivÃ ¥ dB(A) (stÃ ¸y) Further information is contained in product brochures. NÃ ¡nari upplÃ ½singar er aÃ ° finna Ã ­ bÃ ¦klingum sem fylgja vÃ ¶runum Produktbrosjyrene inneholder ytterligere opplysninger Norm EN 153 May 1990 StaÃ °all EN 153 maÃ ­ 1990 Europeisk standard EN 153 av mai 1990 Refrigerator Label Directive 94/2/EC Tilskipun 94/2/EB um orkumerkingar kÃ ¦liskÃ ¡pa Direktiv 94/2/EF om merking av kjÃ ¸leskap Article 3 The texts of Directive 94/2/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 1 January 1996, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 29 September 1995. For the EEA Joint Committee The President E. BERG (1) OJ No L 160, 28. 6. 1994, p. 1. (2) OJ No L 158, 8. 7. 1995, p. 40. (3) OJ No L 45, 17. 2. 1994, p. 1.